Citation Nr: 9933280	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine.

2.  Entitlement to an initial compensable rating for an 
Eustachian tube dysfunction with tinnitus and vertigo.

3.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1992 
to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision granted service 
connection for (1) degenerative joint disease of the lumbar 
spine at a 10 percent evaluation effective March 1997, (2) 
Eustachian tube dysfunction with tinnitus and vertigo, at a 
noncompensable evaluation from March 1997, and (3) 
gastroesophageal reflux disease, at a noncompensable 
evaluation, from March 1997.  The issue of entitlement to a 
rating in excess of 10 percent for degenerative joint disease 
of the lumbosacral spine will be discussed below in the 
REMAND portion of this decision.

The Board notes that the veteran has pursued this appeal 
without the assistance of a representative.  While the 
veteran is free to proceed in this manner, the Board simply 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.

In September 1999, a hearing was held before Bettina S. 
Callaway at the RO in Atlanta, Georgia, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1999).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for initial 
compensable evaluations for Eustachian tube dysfunction with 
tinnitus and vertigo and gastroesophageal reflux disease.

2.  The veteran's service-connected Eustachian tube 
dysfunction with tinnitus and vertigo, prior to June 10, 1999 
was manifested by chronic intermittent tinnitus and 
dizziness.

3.  The veteran's service-connected Eustachian tube 
dysfunction with tinnitus and vertigo, since June 10, 1999 is 
manifested by tinnitus which is persistent or recurrent, 
without dizziness.

4.  The veteran's service-connected gastroesophageal reflux 
disease is manifested by heartburn, controlled by use of 
antacid without evidence of dysphagia, regurgitation, or 
substernal, arm, or shoulder pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
Eustachian tube dysfunction with tinnitus and vertigo, prior 
to June 10, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. Part 4, including § 4.7, 4.87 and 
Diagnostic Code 6204 (effective prior to June 10, 1999). 

2.  The criteria for a 10 percent rating from June 10, 1999, 
and not in excess thereof, for Eustachian tube dysfunction 
with tinnitus and vertigo, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.7, 4.87 Diagnostic Code 6260, (effective June 10, 1999).

3.  The criteria for an initial compensable rating for 
gastroesophageal reflux disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including §§ 4.7, 4.114 and Diagnostic Code 7346 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment 
of a disability rating following the award of service 
connection is part of the original claim, and the United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (1999). 

"In every instance where the Schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(1999).  When a disability is encountered that is not listed 
in the rating schedule it is permissible to rate under a 
closely related disease or injury in which the functions 
affected, the anatomical location and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999), Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The Eustacian Tube Dysfunction

The service medical records show that the veteran was first 
treated for complaints of dizziness and ringing in the ears 
in 1994.  An EMG revealed an Eustachian tube dysfunction and 
he received intermittent treatment for this disorder during 
service.  

In a May 1997 VA compensation and pension examination, the 
external ear canals were clear.  The tympanic membranes were 
intact.  Weber's test lateralized to the right.  Rinne's test 
showed air conduction greater than bone conduction 
bilaterally.  A special audiometry examination was also 
conducted.  On the tinnitus report, the veteran complained of 
periodic ringing in his ears.  The ringing was high pitched 
and lasted 10 seconds to 10 minutes.  It was sporadic and 
occurred frequently after he popped his ears.  A balance 
assessment report noted complaints of dizziness which the 
veteran described as a feeling of lightheadedness, pressure 
in the head, and a tendency to lose his balance or fall.  
This occurred approximately 2-3 times per week and lasted 10 
-30 minutes.  Several tests were performed resulting in the 
impression of mild vestibule deficit, decreased peripheral 
vestibular function, and a right-beating directional 
preponderance which could be indicative of either a 
peripheral or central vestibular deficit.  In an April 1998 
letter, the veteran wrote that he still experienced periodic 
ringing in his ears for no apparent reason.  

In a September 1999 personal hearing, the veteran testified 
that his tinnitus was intermittent, "now and then," and 
that sometimes he would hear a pop and then his ears would 
ring for a good 15-20 minutes.  He described this popping as 
occurring randomly.  His vertigo had "gone away," but his 
tinnitus was about 2-3 times a week.  He stated that this 
interfered with his work for the 5 or 10 minutes after his 
ears would pop, but then the pain would subside and he would 
go back to what he was doing and try to ignore it.

The veteran's Eustachian tube dysfunction with tinnitus and 
vertigo is currently manifested by occasional tinnitus and 
popping of the ears with brief subsequent pain.  Although he 
complained of occasional dizziness in a June 1997 balance 
test, he testified in his September 1999 hearing that this 
had largely gone away.

The veteran's Eustachian tube dysfunction with tinnitus and 
vertigo was originally rated under Diagnostic Code 6204 for 
chronic labyrinthitis as the most closely analogous 
disability.  A compensable, or 10 percent level of disability 
contemplated moderate chronic labyrinthitis with tinnitus and 
occasional dizziness.  A higher, or 30 percent evaluation, 
contemplated severe chronic labyrinthitis with tinnitus, 
dizziness and occasional staggering.  38 C.F.R. § 4.87a, 
Diagnostic Code 6204 (1998).  Although he had symptoms of 
both tinnitus and vertigo, he has not been diagnosed with 
labyrinthitis, required for a compensable evaluation under 
Diagnostic Code 6204.  Other diagnostic codes for diseases of 
the ears have been considered under which the veteran's 
disorder might be rated; however, he has shown none of the 
criteria required for a compensable evaluation under these 
diagnostic codes.  See 38 C.F.R. § 4.87a, Diagnostic Codes 
6211-6260 (1998).  Particularly, the veteran's tinnitus could 
be rated under Diagnostic Code 6260 for persistent tinnitus 
as 10 percent disabling; however, this requires tinnitus that 
is the result of a head injury, concussion, or acoustic 
trauma, which has not been shown in this case.  38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1998).

On May 11, 1999, changes were made to the diagnostic criteria 
used to evaluate ear disorders, including tinnitus.  64 Fed. 
Reg. 25202-25210 (1999).  These changes were made effective 
June 10, 1999.  Where regulations change during the course of 
an appeal, the Board must determine which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Rhodan 
v. West, 12 Vet. App. 55 (1998); see also 38 U.S.C.A. § 
5110(g) (West 1991).

The revised regulations removed the requirement that the 
tinnitus be persistent as a symptom of head injury, 
concussion or acoustic trauma, and now only requires that the 
tinnitus be recurrent.  The maximum schedular evaluation for 
tinnitus continues to be 10 percent, but a note following the 
diagnostic code provides that a separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  The Board finds that the veteran's Eustachian tube 
dysfunction with tinnitus and vertigo is now more 
appropriately rated under the new diagnostic code for 
tinnitus which is recurrent, as this now affords the veteran 
a compensable evaluation of 10 percent.  This is the highest 
evaluation for tinnitus under this diagnostic code.  Although 
he carries a diagnosis of peripheral vestibular disorder, 
Diagnostic Code 6204, he no longer manifests symptoms of 
dizziness, required for a compensable evaluation under this 
diagnostic code.  Higher evaluations are also possible where 
tinnitus is associated with other disabilities; however, 
there is no evidence of associated chronic suppurative otitis 
media, Diagnostic Code 6200, or Meniere's syndrome, 
Diagnostic Code 6205 such that would warrant an evaluation 
greater than his 10 percent.  

As the Board determines that the new rating criteria for 
tinnitus is a liberalizing regulation, application of the new 
rating criteria is not possible prior to the effective date 
of the regulation, June 10, 1999.  See Rhodan v. West, 12 
Vet. App. 55 (1998); see also 38 U.S.C.A. § 5110(g) (West 
1991).  Therefore, entitlement to a 10 percent evaluation for 
Eustachian tube dysfunction with tinnitus and vertigo is 
granted from June 10, 1999; however, the preponderance of the 
evidence of record at any time prior to this date is against 
a compensable disability evaluation for the veteran's 
Eustachian tube dysfunction with tinnitus and vertigo.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found). 


Gastroesophageal Reflux Disease

The service medical records show that the veteran was 
originally diagnosed with gastroesophageal reflux disease 
during service and that he received treatment intermittently 
for this disorder.  In a May 1997 VA compensation and pension 
examination, he stated that he was not bothered by nausea, 
vomiting or belching, although he did have some diarrhea 
which appeared to be related to his recent employment.  
Examination of the digestive system revealed a flat, soft, 
nontender abdomen.  The liver and spleen were not palpable  
There was no succession splash audible in the epigastrium.  
The only diagnosis relative to the digestive system was 
irritable bowel syndrome, presently quiescent.

In an April 1998 letter the veteran wrote that he experienced 
an almost constant heartburn and indigestion.  In a September 
1999 personal hearing, the veteran testified that spicy foods 
cause heartburn which would come back up through his throat.  
He usually took Pepcid AC and the condition would go away 
after abstaining from spicy foods.  He added that he 
experienced the reflux syndrome once a week, would take the 
acid controller, and after about two days it would be gone.  
He tried to stay away from spicy foods.  

The veteran's gastroesophageal reflux disease (GERD) is 
currently rated under Diagnostic Code 7346 for hiatal hernia 
as the most closely analogous disability.  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (1999).  Under this diagnostic code, the 
highest, or 60 percent, rating may be assigned for symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating may be assigned for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 10 percent 
evaluation is for two or more of the symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (1999).  The medical evidence shows that 
his GERD is controlled by use of an antacid and simple diet 
maintenance with approximately weekly bouts of heartburn.  
Although the evidence shows that the veteran has heartburn, 
or pyrosis, there is no evidence of either dysphagia, 
regurgitation, or substernal or arm or shoulder pain.  
Without at least two of the symptoms of the 30 percent 
evaluation, a compensable 10 percent evaluation is not 
warranted. 

The preponderance of the evidence of record, at any time 
since the veteran's separation from service, is against a 
compensable disability rating for the veteran's service-
connected gastroesophageal reflux disease.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found).  Because 
the evidence for and against a higher evaluation is not 
evenly balanced, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1999).  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  


ORDER

An increased initial rating of 10 percent from June 10, 1999, 
and not in excess thereof, is granted for Eustachian tube 
dysfunction with tinnitus and vertigo, subject to the law and 
regulations governing the payment of monetary awards.  

An initial compensable rating for Eustachian tube 
dysfunction, prior to June 10, 1999, with tinnitus and 
vertigo is denied.

An initial compensable rating for gastroesophageal reflux 
disease is denied.


REMAND

The veteran's claim for a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine is shown to be 
well grounded, but the duty to assist him in its development 
has not yet been fulfilled.  See Shipwash v. Brown, 8 Vet. 
App. 218 (1995) (when a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open).

Factual Background

In this case, the service medical records show that the 
veteran was treated for low back pain during service.  X-ray 
examination in August 1996 revealed degenerative changes.  A 
Medical Evaluation Board noted that his chronic pain combined 
with his poor response to therapies made for an unfavorable 
prognosis for recovery in the future.  As this condition 
limited him severely in his duty assignment, he was 
recommended for discharge.  

In April 1997, records of the veteran's treatment by a 
private chiropractor during service were associated with the 
claims file.  These show complaints of low back pain with 
occasional numbness and pain in the shoulders.  He indicated 
that he was taking Methocarbamol, Indocin and Motrin to treat 
the pain.  

In a May 1997 VA compensation and pension examination, the 
veteran appeared generally as a tall, well-developed, well-
nourished, young man not appearing chronically or acutely 
ill.  He walked with a normal gait and posture.  There were 
no joint or bone deformities.  There was no soft tissue 
swelling, redness, or increased heat around the joints of the 
limbs.  There was no malalignment of the axial skeleton.  
Forward bending of the lumbar vertebrae was to 65 degrees and 
backward extension of the lumbar vertebrae was to 30 degrees.  
Lateral flexion of the thoracic vertebrae was to 30 degrees 
bilaterally.  Rotation of the lumbar spine was to 40 degrees 
bilaterally.  He was able to squat to full range and could 
stand on his toes and heels.  The veteran indicated that he 
was currently not under treatment for any specified 
condition.  The diagnosis was low back syndrome with 
degenerative changes at L4-L5 by X-ray examination.

In an April 1998 letter, the veteran noted that he 
experienced constant pain and discomfort in his back as well 
as random spasms that caused him to lock up and left him 
unable to move for several minutes.  He added, "[i]t has 
cost me days at work when doctors have ordered me to take 
time off for bedrest, and keeps me on a steady diet of muscle 
relaxers and painkillers."  He also complained that his VA 
examination was inadequate being only cursory, and the 
conclusions did not reflect the results of X-ray examination.

In an August 1998 statement from the veteran's private 
chiropractor, she wrote that she had been performing 
"palliative treatment" for "lower back and right hip pain 
referring to the mid scapular area of the dorsal spine" 
since August 1997.  His range of lumbar motion were noted to 
be consistently well below normal, especially flexion which 
was to 60 degrees.  Attached treatment records showed 
numerous brief visits dating from August 1997 to June 1998.  

In a September 1999 personal hearing, the veteran described 
the pain in his back as a dull ache most of the time, but 
with sharp pains sometimes depending on how he moved.  He 
stated that he had gotten used to it "to where I maneuver so 
that it doesn't really cause me any problems but I can't 
reach down and touch my toes or anything like that to tie my 
shoes."  He had to use a cushion to sit down on hard 
surfaces.  Describing how his back problems limited his 
function, he stated that he could not run, lift heavy 
weights, or do sit ups, had trouble sitting in certain types 
of chairs, and experienced interference with his sexual 
activities.  Currently, he was taking Naproxen sodium for the 
pain, and had also taken various muscle relaxers.  His 
current treatment included going to a chiropractor 
approximately twice a week for manipulation and where he 
received instruction in stretching exercise.  As needed, he 
would go to a doctor for muscle relaxers.

Additional Development

In an August 1998 statement, the veteran indicated that his 
doctors "had me on a steady diet of muscle relaxers and pain 
killers."  In his August 1999 hearing, he indicated that 
through a medical plan with his employer, he would go to a 
hospital in Fayetteville for prescription pills.  It does not 
appear that these records were ever obtained.  These records 
should be obtained and associated with the claims file.  In 
view of the nature of the veteran's claim, all records of 
treatment should be obtained and associated with the claims 
folder.  See Littke v. Derwinski, 1 Vet.App. 90 (1990); Hyder 
v. Derwinski, 1 Vet.App. 221 (1991).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court also 
held that 38 C.F.R. §§ 4.40, 4.45 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1999), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1996).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1999).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1999).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  

The veteran has complained of pain on use of his back.  The 
May 1997 VA examination is inadequate for rating purposes in 
the wake of DeLuca because it did not fully account for pain 
in describing the limitation of function of the veteran's 
back.  Moreover, the RO did not readjudicate the claim in 
accordance with the Court's holding in DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  The United States Court of 
Appeals for Veterans Claims has also held that when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).  Accordingly, 
to ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  Upon receipt of a satisfactory 
response, the RO should obtain from the 
veteran a properly executed authorization 
for the release of private medical 
records, if any.  The RO should then seek 
to obtain copies of all relevant VA 
records which have not been associated 
with the claims file, if any, 
specifically those involving treatment 
for the veteran's lumbar spine 
disability.  The Board is particularly 
interested in his records of private 
treatment at a hospital in Fayetteville 
referenced in the September 1999 hearing. 

2.  The RO should schedule the veteran for 
the type of VA examination or examinations 
it deems necessary to provide the complete 
medical information necessary to 
adjudicate the claim for an increased 
disability rating for degenerative joint 
disease of the lumbar spine, in the wake 
of the Court's decision in DeLuca v. 
Brown.  The claims folder should be made 
available to the examiner for review 
before the examination.  All appropriate 
tests should be conducted, including x-
rays, myelograms, MRI, and CT scans, which 
the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the report.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of his 
lumbar spine pathology found to be 
present.  The examiner should provide a 
complete rationale for all conclusions 
reached.  

a.  With respect to the functioning of 
the veteran's lumbar spine, attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, muscle spasm, 
ankylosis, deformity or impairment.  
The examiner should provide complete 
and detailed discussion with respect to 
any weakness; fatigability; 
incoordination; restricted movement; or 
pain on motion.  The examiner should 
provide a description of the effect, if 
any, of the veteran's pain on the 
function and movement of lumbar spine.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995); see 38 C.F.R. § 4.40 (1999) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability. 

b.  The examiner is requested to 
comment on the degree of limitation of 
normal functioning caused by pain.  
Range of motion testing should be 
conducted.  The examiner should specify 
the results in actual numbers and 
degrees.

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

4.  The RO should readjudicate the claim 
for an evaluation in excess of 10 percent 
for degenerative joint disease of the 
lumbar spine, in accordance with the 
Court's holding in DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  In 
evaluating the veteran's disability, the 
RO should also consider the 
appropriateness of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, 
separate, or staged, ratings can be 
assigned for separate periods of time 
based on the facts found).

Following completion of these actions and, if the decision 
remains unfavorable, the veteran and representative, if any, 
should be provided with a supplemental statement of the case 
and afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  No action is required of the 
veteran until further notice is issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

